Title: [Diary entry: 14 February 1788]
From: Washington, George
To: 

Thursday 14th. Thermometer at 46 in the Morning—54 at Noon And 50 at Night. The wind was at No. West all day & about Noon blew hard, but moderated towards evening—not very cold. Visited all the Plantations. In the Neck 7 Plows were at Work in the field by the Barn—frost some interruption to the Plows. The Women grubbing along the Branch below the Spring. Men at work as usual. At Muddy hole 3 plows going on very well. Women grubbing before them.  At Dogue run 4 plows were at work in field No. 3, but it was so wet that I ordered them to Muddy hole after they had fed the Horses. Women in N[ew] Gr[oun]d Ho[me] H[ouse]. At neither French’s nor the Ferry could the Plows Work. The Women at each were levelling the old ditches. Began yesterday to Ditch again at French’s and with Cornelius & his two Brothers to dig the foundation for the Barn between the Ferry & French’s Plantations. On my return from riding, I found the Marqs. de Chappedelaine and Doctor Lee here—both of whom stayed all Night.